Winkler, J.
The information upon which this prosecution was based, after appropriate formal averments, charges that, in the county of Grayson, on October 1, 1880, the defendant “did then and there pursue the occupation of *482a wholesale liquor dealer, and did then and there sell spirituous, vinous and other intoxicating liquors in quantities of five gallons and more than that amount, without first obtaining a license therefor by payment of the State tax fixed by law upon said occupation.”
It can hardly be necessary to quote authority to show that under the laws heretofore in force in this State — that is, the laws prior to the passage of the act of March 26, 1881, the information would not sufficiently describe the offense attempted to be charged.
The information was filed prior to the time the act known as the common sense indictment bill (act of March 26, 1881) went into effect, which was ninety days after the adjournment of that session of the Legislature. The Legislature adjourned on the first day of April, 1881. The information and the complaint were filed on June 23, 1881. From the first day of April to the 23d day of June was less than ninety days; so the common sense bill was not in force at the time the prosecution was commenced, and the indictment cannot be tested by it. Even under that bill it would not be sufficient, in that it fails to name the person to whom the spirits were sold. Acts of 1881, sec. 5, p. 60. This section relates to and embraces every case of selling intoxicating liquors in violation of any law of this State, but requires that the name of the person to whom such sale may have been made shall be stated in the information or indictment. White v. State, ante, p. 476.
Other errors complained of need not be noticed. Because the information is insufficient the judgment will be reversed and the case dismissed.

Reversed and dismissed.